Dismissed and Memorandum Opinion filed August 9, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00376-CV
                                    ____________

       LORENZO WILLIAMS (JP MORGAN CHASE BANK, NATIONAL
               ASSOICATION - GARNISHEE), Appellant

                                            V.

                         THE CADLE COMPANY, Appellee


                On Appeal from the County Civil Court at Law No. 3
                              Harris County, Texas
                       Trial Court Cause No. 865096-801


                     MEMORANDUM                      OPINION

       This is an appeal from a judgment signed February 9, 2012. The notice of appeal
was filed April 4, 2012. To date, our records show that appellant has neither established
indigence nor paid the $175.00 appellate filing fee. See Tex. R. App. P. 5; Tex. R. App. P.
20.1; see also Order Regarding Fees Charged in Civil Cases in the Supreme Court and the
Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket
No. 07-9138 (Tex. Aug. 28, 2007); Tex. Gov’t Code Ann. ' 51.207.
       On May 25, 2012, this court ordered appellant to pay the appellate filing fee on or
before June 11, 2012, or the appeal would be dismissed. Appellant has not paid the
appellate filing fee. Accordingly, the appeal is ordered dismissed. See Tex. R. App. P.
42.3(c) (allowing involuntary dismissal of case because appellant has failed to comply with
notice from clerk requiring response or other action within specified time).


                                          PER CURIAM


Panel consists of Justices Frost, Boyce, and McCally.




                                             2